United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2867
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Michael L. Jones,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 6, 2006
                                Filed: October 18, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Michael Jones appeals the sentence the district court1 imposed after he pleaded
guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). His counsel has filed a brief under Anders v. California,
386 U.S. 738 (1967), asserting that the district court should have required the
government to file a motion for a downward departure based on Jones’s substantial
assistance.



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       Counsel’s argument is unavailing. See United States v. Romsey, 975 F.2d 556,
557-58 (8th Cir. 1992) (denial of defendant’s substantial-assistance
downward-departure motion was not error where government did not make motion,
even though government did not present its reasons, because plea agreement preserved
government’s discretion whether to make such motion and defendant made no
threshold showing of constitutionally impermissible motive). Having reviewed the
record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, we affirm the district court’s judgment.
                      ______________________________




                                        -2-